The verdict in each case was authorized by the evidence, and none of the special grounds of the motions for new trial shows cause for a reversal of the judgments.
                         DECIDED NOVEMBER 19, 1940.
George Freeman, Andy Walls, and J. B. Allen were jointly indicted for the offense of assault with intent to murder. Freeman and Walls were tried separately and both were convicted of the offense charged. Their separate motions for new trial were overruled and each excepted to the judgment. The evidence, while in conflict, authorized the verdict in each case. Special ground 1 of the motion in Freeman's case and special ground 2 in Wall's case are expressly abandoned in the brief of counsel for the plaintiffs in error. Special ground 1 in Wall's case, complaining of the admission in evidence of two photographs taken of Freeman and showing certain gunshot wounds which the State contended he had received at the time of the offense for which Walls was being tried, is without merit, the evidence not being inadmissible under the facts of the case. The excerpts from the charge of the court on the subject of the impeachment of witnesses, complained of in both cases, when considered in connection with the entire charge and the facts of the cases, was not erroneous. A special ground of the motion in each case states that Charles M. Shepard, one of the State's principal witnesses, after the trial, voluntarily signed an affidavit in which he repudiated many of the statements which he had made on the trial, and denied that he knew anything about the alleged assault with intent to murder. As to this ground the State submitted counter-affidavits, and the judge did not abuse his discretion in overruling that ground. The refusal to grant a new trial was not error.
Judgments affirmed. MacIntyre and Gardner, JJ., concur. *Page 650